NO. 84-09

                   IN THE SUPREME COURT OF THE STATE OF MONTAbJA
                                       1984



IN RE THE MARRIAGE OF
PIUS H. ROHRICH,
                           Petitioner and Appellant,

      and
MARIAN ROHRICH,
                           Respondent and Respondent.




APPEAL FROM:        District Court of the Eighth Judicial District,
                    In and for the County of Cascade,
                    The Honorable H. William Coder, Judge presiding.

COUNSEL OF RECORD:
      For Appellant:

                   John F. Iwen, Great Falls, Montana

      For Respondent:
                   Howard F. Strause, Great Falls, Montana




                                   Submitted on Briefs:   March 23, 1984
                                               Decided:


Filed: dUi1    0   :&+



                                                   -
                                   Clerk
Mr. , J u s t i c e L.     C.     Gulbrandson d e l i v e r e d            t h e Opinion of           the
Court.


         This       case        comes       an     appeal       from       two       orders     of    the

District       Court,           Eighth       Judicial         District,          Cascade        County,

o r d e r i n g t h e husband           t o pay t h e w i f e $1,000                  i n i t i a l l y and

$ 1 , 2 5 0 p e r month t h e r e a f t e r f o r t e m p o r a r y m a i n t e n a n c e u n t i l

all    i s s u e s were         resolved          in    the    dispute,          and     designating

March 3 ,      1983 as t h e v a l u a t i o n d a t e of t h e c o r o p o r a t e s t o c k

of    the    parties            for    the       purpose       of    dividing           the    marital

assets.        The D i s t r i c t C o u r t a l s o g a v e t h e w i f e t h e r i g h t t o

c h o o s e w h i c h s t o c k s h e would r e c e i v e a s p a r t o f t h e p a r t i e s '

property division.                    We affirm.

         The     parties           were      married          on    June        28,     1948.         The

h u s b a n d f i l e d a p e t i t i o n f o r d i s s o l u t i o n on March 3 0 , 1 9 8 2 .

On May 2 8 ,      1982, t h e D i s t r i c t Court o r d e r e d t h e husband t o

pay    the     wife      $750         per    month       during          the    pendency        of    the

d i s s o l u t i o n proceedings            and       excluded      t h e husband            from    the

f a m i l y hone.        On A u g u s t 1 6 , 1 9 8 2 , t h e D i s t r i c t C o u r t f o u n d

t h e h u s b a n d i n c o n t e m p t f o r f a i l i n g t o a b i d e by i t s o r d e r o f

       28,    1982.        The r e c o r d i n d i c a t e s t h e h u s b a n d h a d b r o k e n

into     the     family           home       and       threatened              the    wife     with      a

revolver.         The p e t i t i o n f o r d i s s o l u t i o n came on f o r h e a r i n g

o n November        18,         1982,       and    o n March        3,     1983,       the District

Court e n t e r e d its f i n d i n g s of               f a c t and c o n c l u s i o n s o f l a w .

The    findings          and      conclusions            that       are    pertinent          to     this

appeal included             the following;                t h a t t h e w i f e was u n a b l e t o

support herself;                t h e h u s b a n d worked s t e a d i l y f o r W a s h i n g t o n

C o n s t r u c t i o n Company and e a r n e d $ 6 4 , 1 9 6 . 9 5              i n 1981;       taking

i n t o consideration t h e f i n a n c i a l resources of                             the parties,

t h e t i m e n e c e s s a r y f o r t h e w i f e t o be t r a i n e d and e d u c a t e d
for    employment,             the     a g e of        the parties             and     the      husband's

a b i l i t y t o pay,         t h e w i f e s h o u l d r e c e i v e $750 p e r month f o r

three       years;        due     to       the     violent         nature        of       the    parties'

r e l a t i o n s h i p i t would b e b e s t i f t h e r e was no f u t u r e c o n t a c t

between       the parties;              the parties             owned         numerous          shares of

corporate stock;                i n r e t u r n f o r t h e w i f e g i v i n g up h e r r i g h t

t o maintenance            payments              the wife        would         receive          the    first

$ 2 5 , 0 0 0 i n v a l u e o f s t o c k and i f t h e p a r t i e s c o u l d n o t a g r e e

on    the    value        of    the        stock       it    would       be     sold       and    divided

accordingly;              it     was        not        necessary          to     award          the        wife

m a i n t e n a n c e b e c a u s e s h e was b e i n g g r a n t e d a g r e a t e r s h a r e o f

the     marital           assets;            the        parties          would            execute           all

instruments necessary                      to    carry       out     the       provisions             of    the

decree;       t h e w i f e was awarded a $ 2 7 , 8 3 7                       l o a n t h a t had b e e n

made t o t h e p a r t i e s '         children.             N e i t h e r p a r t y a p p e a l e d from

t h e d e c r e e of d i s s o l u t i o n .

          On March 1 3 ,             1983,       t h e w i f e made            a motion          that       the

D i s t r i c t Court hold            t h e husband i n contempt f o r f a i l i n g t o

comply w i t h       t h e decree of               dissolution.                The w i f e ' s m o t i o n

was s u p p o r t e d by an a f f i d a v i t i n which t h e w i f e a l l e g e d t h a t

t h e $ 2 7 , 8 3 7 t h a t had b e e n l o a n e d t o t h e c h i l d r e n and which

was    awarded        t o her         by     t h e d e c r e e of        d i s s o l u t i o n had b e e n

transferred to the parties'                            s o n who l i v e d o u t s i d e Montana.

The w i f e a l s o a l l e g e d           that       s h e had     not       received her                $750

maintenance          payment           for       the     month      of     February,             1983,       as

r e q u i r e d by t h e D i s t r i c t C o u r t ' s o r d e r o f May 2 8 , 1982.                         On

June     10,      1983,         the     parties             entered       into        a    stipulation

whereby        the     husband          would          receive       the       asset       denominated
"Loan t o c h i l d r e n        . . ." i n            r e t u r n f o r which t h e w i f e would

be    awarded        an    equal        amount          in    value       of     corporate            stock.
Subsequently,             the parties            c o u l d n o t a g r e e upon a d a t e f o r

v a l u a t i o n of t h e s t o c k .        The w i f e a r g u e d t h e s t o c k s h o u l d b e

valued       as     of     March       3,     1983,      the     date     of    the       decree     of

d i s s o l u t i o n , whereas t h e husband a r g u e d a l a t e r d a t e s h o u l d

be used.          As a result,              t h e w i f e moved t h e D i s t r i c t C o u r t o n

J u n e 20,       1983,        t o hold a hearing t o determine t h e d a t e of

valuation            of        the     corporate              stock      for        purposes        of

distribution.               At       about     t h e same time          t h e wife asked            the

D i s t r i c t C o u r t t o r e q u i r e t h e husband t o pay h e r i m m e d i a t e l y

the    sum     of        $1,000       until      a    hearing       could      be    held      on   the

matter.           According          t o her         accompanying        affidavit         the wife

a l l e g e d s h e had n o t r e c e i v e d any m a i n t e n a n c e p a y m e n t s s i n c e

January,       1 9 8 3 ; t h e w i f e had b e e n f o r c e d t o l i v e on w e l f a r e

benefits;           and        the    husband          had    encouraged            the   parties1

c h i l d r e n n o t t o cooperate i n t h e d i v i s i o n of m a r i t a l a s s e t s

by n o t s i g n i n g s t o c k t r a n s f e r o r d e r s .       Based upon t h e w i f e ' s

a f f i d a v i t , t h e D i s t r i c t C o u r t on August 1 2 , 1983, i s s u e d a n

e x p a r t e o r d e r r e q u i r i n g t h e husband t o immediately pay t h e

w i f e $1,000 f o r temporary maintenance.

          H e a r i n g s were h e l d o n J u l y 1 9 and S e p t e m b e r 1 6 , 1 9 8 3 ,

f o r t h e p u rp o s e of d e t e r m i n i n g t h e d a t e o f v a l u a t i o n of t h e

corporate           stock.             From          testimony        presented           at    those

hearings,         t h e D i s t r i c t Court          issued       an o r d e r    on S e p t e m b e r

29,    1983,        i n which         it determined            that     the    s t o c k would b e

valued       as     of    March       3,     1983,      the    date     the District            Court

handed       down        the     original        decree        of    dissolution.              In   its

o r d e r t h e D i s t r i c t C o u r t s t a t e d t h a t t o v a l u e t h e s t o c k on

any    other        date       "would       have      the    e f f e c t of    undermining          the

e q u i t i e s which       [ t h e District Court] b u i l t i n t o its order.                      "



The D i s t r i c t C o u r t p o i n t e d o u t t h a t t h e p a r t i e s had e n t e r e d
i n t o a n agreement whereby t h e husband had a g r e e d t o r e c e i v e

as    an     asset       the     loan       to     the    children        in    the      amount       of

$28,489       ( t h e o r i g i n a l amount p l u s i n t e r e s t ) i n e x c h a n g e f o r

giving       the wife           $28,489        i n value of         stock.           The D i s t r i c t

C o u r t had been         informed t h a t t h e c h i l d r e n ' s               l o a n had been

invested        in    an    interest           b e a r i n g a c c o u n t and t h e r e f o r e     the

h u s b a n d c o u l d c o l l e c t t h e i n t e r e s t o n t h e $ 2 8 , 4 8 9 f r o m March

3, 1983.         The D i s t r i c t C o u r t n o t e d t h a t t o a l l o w t h e h u s b a n d

t o a l s o r e c e i v e t h e b e n e f i t s from any i n c r e a s e i n t h e v a l u e

of    stock      s i n c e March          3,     1 9 8 3 would     i n e f f e c t g i v e him         a

double       benefit.            The       District         Court       said        it   took      into

consideration              the       fact        that    the     husband        was g a i n f u l l y
employed        and      had     a    much       greater       ability         to    build      up    an

estate       before        he    retired          than     did    the     wife.          Thus,       the

D i s t r i c t Court ordered              the stock           immediately divided                 with

t h e w i f e e n t i t l e d t o c h o o s e $25,000 and a n o t h e r $28,489 i n

s t o c k a s t h a t s t o c k was v a l u e d o n March 3 , 1 9 8 3 .                  I t is from

t h a t o r d e r and t h e A u g u s t 1 2 , 1 9 8 3 o r d e r g r a n t i n g t h e w i f e

temporary maintenance t h a t t h e husband a p p e a l s .

           The h u s b a n d r a i s e s two i s s u e s o n a p p e a l :

           (1) Did t h e D i s t r i c t C o u r t h a v e j u r i s d i c t i o n on A u g u s t

12,    1983 t o          award       ex    parte        temporary maintenance                 to     the

wife?

           ( 2 ) Did       the       District           Court     have      jurisdiction             on

September          29,     1983       to       designate         March     3,       1983,    as      the

v a l u a t i o n d a t e o f t h e c o r p o r a t e s t o c k and g r a n t t h e w i f e t h e

r i g h t t o c h o o s e t h e c o r p o r a t e s t o c k s h e would r e c e i v e ?
           I n i t i a l l y , t h e husband a s s e r t s t h e D i s t r i c t C o u r t w a s

w i t h o u t j u r i s d i c t i o n t o award t h e w i f e temporary m a i n t e n a n c e

o n A u g u s t 1 2 , 1 9 8 3 b e c a u s e a c o u r t c a n n o t amend a j u d g m e n t
u n d e r R u l e 5 2 ( b ) , M.R.Civ.P.              w i t h o u t h o l d i n g an e v i d e n t i a r y

hearing     .
         On      Nay      28,     1982,        the       District          Court     ordered         the

husband         t o pay      $750 p e r        month d u r i n g          t h e pendency o f         the

proceedings.            The h u s b a n d f a i l e d t o comply w i t h t h a t o r d e r

and   was       held    in      contempt           on A u g u s t    16,     1982.       After       the

decree      of    dissolution            was        entered        on     March    3,    1983,       the

wife,    by a f f i d a v i t ,    i n d i c a t e d t h e h u s b a n d had a g a i n f a i l e d

t o make a t e m p o r a r y m a i n t e n a n c e payment                  and,     i n addition,

had a c t e d t o d e p r i v e h e r o f            t h e $27,837 awarded h e r i n t h e

decree of d i s s o l u t i o n .            Thus,       t h e D i s t r i c t C o u r t was f a c e d

with a      situation           i n which          the    i n t e n t of     its orders,         i.e.,

t h a t t h e w i f e be maintained pending f i n a l d i s p o s i t i o n of t h e

matter,         was    not      being        carried        out.          Accordingly,         i t was

within      the       District      Court's           discretion           to   qrant the wife

temporary maintenance.                       I n S t a t e ex.
                                                                            ?-?.cGt
                                                                                  tsc
                                                                    r e l . -Ka-%+ v . D i s t r i c t
C o u r t ( 1 9 7 8 ) , 1 7 7 Mont. 5 4 7 , 582 P.2d 7 7 2 , t h i s C o u r t s a i d :

                  "The U n i f o r m M a r r i a g e and D i v o r c e A c t now
                  i n e f f e c t i n Montana g i v e s t h e D i s t r i c t
                  Court a u t h o r i t y t o provide temporary
                  o r d e r s f o r s u p p o r t and m a i n t e n a n c e t o a
                  spouse.        S e c t i o n 48-318, R.C.M.        1947 [now
                  S e c t i o n 40-4-106,        MCA].     Nothing i n t h a t
                  S t a t u t e r e s t r i c t s t h e power o f             the
                  D i s t r i c t C o u r t t o o r d e r s made b e f o r e
                  judgment.            I n f a c t , it is s p e c i f i c a l l y
                  provided t h a t t h e g r a n t i n g o f such an
                  order does not prejudice t h e r i g h t s of
                  t h e p a r t i e s a t 'subsequent hearings i n
                  t h e p r o c e e d i n g , ' w h i c h would i n c l u d e a n
                  appeal. "

Thus, t h e f a c t s of t h i s c a s e i n d i c a t e t h e D i s t r i c t C o u r t had

jurisdiction           to       grant        the     wife     temporary           maintenance         on
A u g u s t 1 2 , 1983.

         Next,         the      husband         argues        the         District      Court       was

without         jurisdiction            on     September            29,     1983 t o      designate

March 3 , 1 9 8 3 a s t h e v a l u a t i o n d a t e o f t h e s t o c k and g i v i n g
t h e wife t h e r i g h t t o choose her stock.                           The h u s b a n d a s s e r t s

t h e March 3 , 1 9 8 3 d e c r e e o f d i s s o l u t i o n was a f i n a l j u d g m e n t

a n d c o u l d n o t b e amended o r m o d i f i e d e x c e p t by m o t i o n made

w i t h i n t h e t i m e l i m i t a t i o n s s e t f o r t h i n t h e Montana R u l e s

of C i v i l Procedure.

          First,          we n o t e t h a t     t h e husband             participated          in      the

J u l y 1 9 , 1983 and September 1 6 , 1983 h e a r i n g s i n which t h e

District           Court       determined        the     date         of    valuation          for       the

corporate             stock.           Second,         it   has        been       held     that         the

i n t e r p r e t a t i o n or c l a r i f i c a t i o n of      a    judgment         ambiguous o r

u n c e r t a i n upon i t s f a c e i n v o l v e s n e i t h e r a n amendment o f i t s

terms n o r a c h a l l e n g e t o i t s v a l i d i t y .                 S t i e l e r v.    Stieler
                                               127
(Minn.        1955),         70 N.W.2d m,.          In       the    present        case,         the

D i s t r i c t C o u r t ' s o r d e r of      September 29,               1983 c l a r i f i e d t h e

March      3,       1983 d e c r e e      of    dissolution.                The    March       3,       1983

decree        of     dissolution           failed      to     designate           the      date         upon

w h i c h t h e c o r p o r a t e s t o c k would b e v a l u e d a n d b o t h p a r t i e s

moved     the        court        t o determine t h e appropriate                      date     of       the

valuation.               The D i s t r i c t C o u r t p r o p e r l y r e l i e d upon L i p p e r t

v.   L i p p e r t (Mont.          1 9 8 1 ) , 627 P.2d 1 2 0 6 , 38 S t . R e p .       625 and

Krause        v.     Krause        (Mont.       1982),      654 P.2d 963,     39     St.Rep.

1809,     i n holding             that    the    assets s h o u l d be v a l u e d a t t h e
time     of        the    dissolution hearing.                       Moreover,       the       District

C o u r t d i d n o t m o d i f y o r amend t h e d e c r e e o f d i s s o l u t i o n by

authorizing              the wife,        i n t h e September 29,                 1983 o r d e r ,        to

choose her stock.                    Again,      t h i s was a c l a r i f i c a t i o n o f             the

o r i g i n a l d e c r e e of      d i s s o l u t i o n i n w h i c h it was s t a t e d t h a t

t h e w i f e h a d no v o c a t i o n a l s k i l l s a n d was n o t q u a l i f i e d f o r

even t h e most minimal jobs.                       A s t h i s C o u r t s t a t e d i n Thomas

v . Thomas (Mont. 1 9 8 0 ) , 617 P.2d 1 3 3 , 3 7 S t . R e p .                         1710,      "    .
. since    neither party made a timely appeal of the original
findings and decree, the parties are bound by it, unless an
appropriate proceeding   is maintained   subsequent hereto for
clarification of the findings and decree."    Thomas, supra at
1714.
        A £ f irmed.




We concur:




Chief ~ u s t i c e -